Citation Nr: 1734514	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-40 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for Non-Hodgkin's lymphoma, secondary to hepatitis C.

3.  Entitlement to service connection for diabetes mellitus, type II, secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2106.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal was remanded in May 2016 for further development.


FINDINGS OF FACT

1. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hepatitis C is related to active duty.

2.  The Veteran's Non-Hodgkin's lymphoma is not secondary to a service-connected disability.

3. The Veteran's Diabetes mellitus is not secondary to a service-connected disability.

CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for Non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist:

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran contends that he contracted hepatitis C during active service via another soldier in his company, who was a drug user, possibly by using his razor to shave while he was showering or accidentally poking him with a syringe while shooting up.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and IV drug use.

The Veteran's service treatment records include a February 1972 entrance examination on which the Veteran marked "No" for jaundice or hepatitis.  No pertinent defects or diagnoses were noted.  A clinical record note dated February 1974 show that the Veteran developed jaundice the day prior to being admitted into the hospital.  The diagnosis was "hepatitis A, AA negative."  On the Report of Medical History at separation in January 1975, the Veteran marked "yes" to jaundice or hepatitis.  The report noted that the Veteran had been a patient for hepatitis.  

An admission note stemming from a motor vehicle accident, from the Veteran's private treatment records dated March 1976, noted that the Veteran showed increased LDH and SGOT levels.  

A statement by the Veteran in October 2010, noted that in January 1974 he was "[quarantined] along with others from my barracks...with infectious hepatitis type B.  There were approximately 50 to 60 soldiers living these barracks, so when you asked me how I got this liver disease I can only assume from the close contact and living quarters and as I state before I am just not sure."  The Veteran further noted that in October 1997, he was diagnosed with stage 4 non-Hopkins lymphoma and underwent 39 weeks of chemo-therapy followed by 18 months of interferon injections three times a week for the pre-existing liver damage and disease.  

The Veteran was afforded a VA examination in November 2013 during which the examiner noted a historical diagnosis of hepatitis A in 1974.  The examiner noted the Veteran's in-service hospitalization from in January 1974 with 2 day history of nausea, malaise, and low grade fever, with the development of jaundice a day prior to admission.  Lab tests at that time showed bilirubin of 6.4, SGOT 620, and SGPT 680.  The Veteran was discharged to light duty after liver function tests showed a decline.  The discharge diagnosis was Hepatitis A.  At that time he denied use of drugs or parenteral medications and had no history of blood transfusions.  While undergoing treatment for Non-Hodgkin's lymphoma in December 1998 he was found to have a positive hepatitis C antibody on routine testing.  The examiner noted that tests for both Hepatitis C and B were done because the Veteran's wife contracted hepatitis B while working as an ER technician.  The Veteran reported being treated for hepatitis C with interferon three times a week for 18 months.  The examiner noted that the Veteran was not currently on treatment for hepatitis C and is followed by a private primary care physician.  

The examiner opined that the Veteran's diagnosed hepatitis C was less likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran was hospitalized in January 1974 for hepatitis A which is an acute viral infection that resolves without any sequelae.  The Veteran separated from military service in February, 1975.  There is no documentation in the record of any further symptoms related to the hepatitis A.  He was diagnosed with hepatitis C in December 1998 on routine testing, "the etiology is not known as he denies any pre-disposing factors.  The hepatitis C virus is distinct from the hepatitis A virus and is not a sequel to hepatitis A infection.  In summary the hepatitis C was not incurred in service and no current residuals exist which can be related to the hepatitis A treated in service."

A statement by the Veteran in July 2015, noted that he believed he was infected with hepatitis by another soldier in my company, who was a drug user.  Possibly by using the Veteran's razor to shave or accidentally poking the Veteran with syringes while shooting up.  The examiner further related that his oncologist said that the difference between Hodgkin's and Non-Hodgkin's was that Hodgkin's was faster growing and easier to treat than Non-Hodgkin's and my case of Non-Hodgkin's had probably been growing for twenty years plus.  Thus, the Veteran felt his Non-Hodgkin's lymphoma is service related.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2016.  The Veteran stated he believed his diabetes and Non-Hodgkin's lymphoma were caused and or related to the fact that his hepatitis was left untreated for several years.  

Pursuant to the Board remand in May 2016, the Veteran was afforded a new VA examination in August 2016 to consider the Veteran's recently reported risk factors from service.  The examiner opined that the Veteran's hepatitis C was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In his rationale, the examiner stated that, "There is no evidence of the Veteran having hepatitis C prior to 1998 when the diagnosis was made while on interferon as maintenance therapy for non-Hodgkin's lymphoma, apparently checked as part of a hepatitis panel when it was noted December 1998, that his wife had a history of hepatitis B and the hepatitis B immunization was being considered for him.  No further treatment specific to hepatitis C was given, as he was already on interferon."  The examiner noted that the Veteran had a history of hepatitis A while in service and was hospitalized from January 1974 to February 1974.  The Veteran then returned to duty and upon separation from service in February, 1975, there were no signs of hepatitis.  

The examiner also noted that the Veteran was involved in a motor vehicle accident in 1976.  The private treatment records show that the Veteran had elevated SGOT and LDH levels, however, no SGPT results were mentioned.  The examiner stated that "[a]lthough both SGOT and LDH may be elevated in liver disease, these lab tests are very non-specific and are also elevated in acute muscle injury and hemolysis respectively, among other conditions.  Both muscle injury and red blood cell breakdown could have occurred secondary to his MVA.  SGPT is much more specific for liver damage, but there is no record it was measured.  It would be mere speculation to state these elevated blood tests were due to hepatitis C.  It is less likely than not that their elevations were due to hepatitis C.  What is not clear from the MVA medical records is whether or not he had a blood transfusion at that time.  The blood supply at that time was not being checked for hepatitis C, not until the 1990's, and was a large source of transmission of hepatitis C until testing became available."  

Finally, the examiner noted that "[r]egarding the Veteran's suggestion that he acquired hepatitis C from someone with the disorder using his shaver is mere speculation as he acknowledges that he has no firsthand information of someone else using his razor.  Also he stated he has no recollection of being stuck with a needle, which would not be consistent with actually being stuck with a needle as one generally knows when he/she gets stuck.  Also, if it occurred in his sleep, it would be expected there would have been blood on his clothes or sheets, but he offered no recollection of that occurrence either."

Based on a review of the record, service connection for hepatitis C is not warranted.  The record does not show any diagnosis of hepatitis C in service, treatment for any symptoms associated with hepatitis C in service, and no such diagnosis or treatment is seen for many years after service.  The Veteran was diagnosed with hepatitis A during service, but the competent medical evidence is against a finding that the in-service diagnosis of hepatitis A is related to the later diagnosis of hepatitis C.  Both the November 2013 and August 2016 VA examiners included detailed rationales as to why the two diagnoses are different and unrelated.  They addressed the relationship between a diagnosis of hepatitis A and C, the blood test findings shortly after service that could be suggestive of a liver condition and the Veteran's reported risk factors.  

For his part, the Veteran has offered various theories as to the means by which he would have been exposed to this virus in service, including sharing a razor with another soldier or being stuck with a needle by a fellow soldier.  In this regard, however, the service treatment records do not document any blood transfusion and the Veteran himself did not credibly describe a transfusion occurring in service, neither in his communications nor at his 2016 Board hearing.  Elsewhere, in the context of medical treatment or examination, he denied any blood transfusion or blood contact history or that he was unaware of such.  In view of these facts and inconsistencies the Board does not find the Veteran credible with respect to any history of blood exposure in service.  This lack of credibility extends to his reported sharing a shaving razor in service, or being stuck with a needle.  Thus, the Board gives little probative weight to the Veteran's assertions of risk factors during service.  

The only other evidence which purports to link the Veteran's hepatitis C to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The weight of the probative evidence is against a finding of an association between the Veteran's hepatitis C and his active duty.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for hepatitis C is denied.  See 38 U.S.C.A §5107.

III. Secondary Service Connection

To the extent that the Veteran has claimed that his diabetes mellitus and Non-Hodgkin's lymphoma developed secondary or aggravated by his hepatitis C, the Board notes that he is not service-connected for the hepatitis C disorder and can thus not be service-connected secondary for either diabetes mellitus nor for Non-Hodgkin's lymphoma.  38 C.F.R. § 3.310 (a).

The Board does not dispute that the Veteran has Non-Hodgkin's lymphoma or diabetes mellitus.  However, as indicated above the Board has found that the Veteran did not develop non-Hodgkin's lymphoma or diabetes mellitus until years after his separation from service.  As such, service connection for Non-Hodgkin's lymphoma and diabetes mellitus is not warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for Non-Hodgkin's lymphoma is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


